Citation Nr: 0534541	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Restoration of death pension benefits for the veteran's 
widow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to July 
1952.  He died on March [redacted], 1998.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 Administrative Decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

This case was previously before the Board in November 2004, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The appellant did not have a valid common law marriage 
with the veteran prior to their ceremonial marriage on April 
[redacted], 1997.

2.  The appellant was not married to the veteran for a period 
of one year prior to his death.



CONCLUSION OF LAW

The regulatory requirements for the restoration of death 
pension benefits for the veteran's widow have not been met.  
38 U.S.C.A. §§ 101, 103, 1541 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.54, 3.205 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat 2096 (Nov. 9th, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.1559, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
what evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Veterans Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  The Court also held, however, that 
providing VCAA notice to a claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

In this case, in a January 2005 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate her claim, as well as 
what information and evidence should be submitted by her, 
what information and evidence should be obtained by the VA, 
and need for the appellant to advise VA of or submit any 
further evidence pertaining to her claim.

The appellant and her representative were also provided with 
a December 2002 Statement of the Case (SOC), as well as March 
2003 and July 2005 Supplemental Statements of the Case 
(SSOC).  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determination made regarding the appellant's claim.  By way 
of these documents, they were also specifically informed of 
the cumulative evidence already provided to the VA or 
obtained by VA on the appellant's behalf.  Therefore, the 
Board finds that the appellant was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of the responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the appellant exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
appellant's marriage license and the veteran's death 
certificate, as well as various statements from a number of 
associates.  Under the circumstances in this case, the 
appellant has received the assistance contemplated by law, 
and adjudication of her claim poses no risk of prejudice to 
her.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and the evidence of record provides a 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claim).

Factual Background

Currently of record is a copy of the appellant's marriage 
license, showing that she and the veteran were ceremonially 
married on April [redacted], 1997 in Pittsburgh, Pennsylvania.

Also of record is a Death Certificate indicating that the 
veteran died on March [redacted], 1998.

In correspondence of mid October 1998, the appellant was 
informed that she had been awarded a nonservice-connected 
widow's pension effective from November 1, 1998.  

In correspondence of April 2001, the appellant was informed 
that an administrative error had been made in the original 
grant of death pension benefits.  Apparently, the appellant 
was ineligible for a death pension because she had not been 
married to the veteran for the minimum one-year period prior 
to his death.  Accordingly, it was proposed that the 
appellant's death pension be terminated.

In an Administrative Decision of September 2002, it was noted 
that the veteran's widow had been granted death pension in 
error, and that, accordingly, a proposal had been made to 
terminate those benefits.  

In correspondence of mid-September 2002, the veteran's widow 
was informed that her VA disability pension had been stopped 
effective October 1, 2002, because the original grant of 
those benefits was in error.

During the course of an RO hearing in February 2003, the 
appellant offered testimony as to why her death pension 
benefits should not have been terminated.

In correspondence of February 2005, an associate of the 
appellant and the veteran wrote that the appellant had met 
the veteran in 1996, and that they had lived together for 
approximately six months prior to their marriage in 1997.  
Additionally noted was that the appellant and veteran had 
lived in Pittsburgh, Pennsylvania up until the time of his 
death in 1998.

In correspondence of March 2005, another of the veteran's and 
appellant's associates wrote that he had been a "personal 
friend" of the appellant since the summer of 1994.  
Reportedly, in 1995, the appellant had started dating the 
veteran, and, in October 1996, decided to live with him.  
Additionally noted was that the couple had gotten married in 
April 1997, and lived together until the veteran's death on 
March [redacted], 1998.

Received in June 2005 was an article entitled "Common Law 
Marriage" written by an attorney.  In that article, it was 
noted that, effective January 1, 2005, common law marriage 
had been abolished in Pennsylvania.  However, the new law 
applied only to common law marriages entered into after 
January 1, 2005.  As to all common law marriages properly 
entered into before January 1, 2005, those "marriages" would 
remain valid if they could be proven to be valid as required 
by law.  

Noted during the course of the article was that, in order for 
a common law marriage to be found valid, a party must prove 
that the man and the woman, before two witnesses, declared 
their present intent to be married by saying to each other 
words similar to:  "From this day forward, I consider you to 
be my [wife] [husband]."  Apparently, no "magic words" were 
necessary; the words need only convey a present intent to be 
married.

Further noted in the article was that, were it not possible 
to prove such a ceremony, a common law marriage might be 
proven by showing that both parties held each other out to be 
husband and wife to the community.  That would be 
accomplished by showing that both used the same last name, 
filed tax returns as married, introduced each other as 
husband and wife, paid bills in the married name, or bought 
property in the married name, etc.  

Analysis

The appellant in this case seeks restoration of death pension 
benefits.  In pertinent part, it is argued that, prior to 
their ceremonial marriage on April [redacted], 1997, she and the 
veteran had a "common law" marriage, thereby satisfying the 
one-year requirement for death pension benefits.

In that regard, death pension benefits may be paid to a 
surviving spouse who was married to the veteran:  (1)  one 
year or more prior to the veteran's death; or (2) for any 
period of time if a child was born of the marriage, or was 
born to them before their marriage; or (3) prior to February 
1, 1965 (based on the veteran's Korean War service).  
38 C.F.R. § 3.54 (2005).  In addition, the marriage must meet 
the regulatory requirements of 38 C.F.R. § 3.1(j), which 
provide that a marriage must be legally valid under the laws 
of the place of residence at the time of marriage or when the 
right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2005).  

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage includes affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as a result of their relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage, including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205 (2005).

In the present case, it is clear that the appellant and the 
veteran entered into a valid "ceremonial marriage" on April 
[redacted], 1997 in Pittsburgh, Pennsylvania.  Similarly clear is that 
the veteran died on March [redacted], 1998.  Accordingly, the 
appellant and the veteran were married for a period of 
slightly less than one year.  Currently, there exists no 
evidence that any child was born to the appellant and the 
veteran.  Nor is there evidence that the appellant and 
veteran were married prior to February 1, 1965.  Under the 
circumstances, the appellant's claim for restoration of death 
pension benefits can succeed only if it is shown that, prior 
to April [redacted], 1997, she and the veteran were engaged in a valid 
"common law" marriage for a period of time sufficient to meet 
the one-year regulatory requirement.

In that regard, there are currently of record statements from 
two of the appellant's (and, presumably, the veteran's) 
associates to the effect that, prior to their ceremonial 
marriage in April 1997, the appellant and veteran lived 
together in Pittsburgh, Pennsylvania.  However, neither of 
those statements makes any mention of the appellant and the 
veteran having held themselves out as husband and wife.  Nor 
is there any indication that, prior to their ceremonial 
marriage in April 1997, the appellant and the veteran were 
generally accepted as "husband and wife" in the community in 
which they lived.  To date, there is no indication that, 
prior to April [redacted], 1997, the date of their ceremonial 
marriage, the appellant and the veteran used the same last 
name, filed tax returns as married, introduced each other as 
husband and wife, or bought property in their married name.  

Under the circumstances, it must be concluded that, prior to 
April [redacted], 1997, the 
date of their "ceremonial" marriage, the appellant and the 
veteran did not, in fact, have a valid common law marriage 
under the laws of the state of Pennsylvania.  Accordingly, 
the restoration of death pension benefits must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

The restoration of death pension benefits for the veteran's 
widow is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


